             Case: 1:19-cr-00014 Document #: 34 Filed: 07/09/19 Page 1 of 2 PageID #:61


  FILtrD
       JUL   0I     20i9hv\       UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
.,.. *'{ ?,KB I   ff 3'13U, *,          EASTERN DIVISION


        UNITED STATES OF AMERICA                           No. 19 CR 14

                     v.                                    Violation: Title 18, United States
                                                           Code, Section 922(g) (L)
        LADERICK MURP}IY
                                                           Supersedine Indictment
                                                                          tr   qcExENNEuy
                                                                      MAGISIRATE JUDGE VALDT:

                  The SPECIAL JUNE 2018 GRAND JURY charges:

                  On or about October L4, 2018, at Chicago, in the Northern District of Illinois,

       Eastern Division,

                                          IADERICK MURPIry

       defendant herein, knowing         that he had previously been convicted of a        crime

       punishable by a term of imprisonment exceeding one year, did knowingly possess, in

       and affecting interstate commerce, a firearm, namely a Blue Steel SCCY CPX-2 with

       TR 10 Laser sight 9 millimeter semi-automatic pistol, bearing serial number 117195,

      which fi.rearm had traveled in interstate commerce prior to defendant's possession of

      the fi.rearm;

                  In violation of Title 18, United States Code, Section 922(dG).
    Case: 1:19-cr-00014 Document #: 34 Filed: 07/09/19 Page 2 of 2 PageID #:62




                            FORFEITURE ALLEGATION

        The SPECIAL JUNE 2018 GRAND JURY further alleges:

        Upon conviction of an offense in violation of Title 18, United States Code,

Section 922(9), as set forth in this Indictment, defendant shall forfeit to the United

States of America any fi,rearm and ammunition involved in and used in the offense,

as provided   in Title 18, United States Code, Section 924(d)(1) and Title 28, United

States Code, Section 2ail@).

        The property to be forfeited includes, but is not limited to, Blue Steei SCCY

CPX-2   with TR 10 Laser sight 9 millimeter semi-automatic pistol, bearing serial
number L17I95, and associated ammunition.



                                        A TRUE BILL:



                                        FOREPERSON



UNITED STATES ATTORNEY
